EXHIBIT 10.1(h)
FIRST HORIZON NATIONAL CORPORATION
2002 BANK DIRECTOR AND ADVISORY BOARD MEMBER DEFERRAL PLAN
(Adopted October 16, 2001; As Restated for Amendments through December 15, 2008)
 
     1. Purpose. The First Horizon National Corporation Bank Director and
Advisory Board Member Deferral Plan (“Plan”) is designed to attract and retain
directors of bank affiliates of First Horizon National Corporation (“Company”)
and advisory board members of First Tennessee Bank National Association
(“Bank”), as described in Section 5 herein, of outstanding ability by providing
an attractive method to defer compensation by allowing participants to elect to
receive stock options on shares of the common stock of the Company, the parent
company of the Bank and the bank affiliates, in lieu of fees.
     2. Effective Date and Duration of Plan. The Plan shall become effective
when approved by the Board of Directors of the Company (“Board of Directors”).
No options may be granted under the Plan after the first business day of
January 2007. The term of options granted on or before such date may, however,
extend beyond that date.
     3. Shares Subject to Plan. Subject to adjustment as provided in Section 9
herein, the shares issuable under the Plan upon the exercise of stock options
shall not exceed in the aggregate 200,000 shares of the common stock, par value
$0.625 (as adjusted for stock splits), of the Company. Such shares may be
provided from shares purchased in the open market or privately or by the
issuance of previously authorized but unissued shares. If any options previously
granted under the Plan for any reason lapse or are forfeited, the shares subject
to such option shall be restored to the total number available for grant.
     4. Administration of Plan. The Plan shall be administered by a committee
(the “Committee”) whose members shall be appointed from time to time by, and
shall serve at the pleasure of, the Board of Directors. In addition, all members
shall be directors of the Company and shall meet the definitional requirements
for “non-employee director” (with any exceptions therein permitted) contained in
the then current SEC Rule 16b-3 or any successor provision. Subject to the
provisions of the Plan, the Committee is granted the authority to interpret the
Plan, adopt such rules of procedure as it may deem proper, and make all other
determinations necessary or advisable for the administration of the Plan;
provided, however, the Committee shall have no discretion to make awards under
the Plan. The Plan provides for the automatic, non-discretionary grant of stock
options to eligible Participants (hereinafter defined) who elect to participate
in the Plan.
     5. Participation in Plan. All directors of bank affiliates (whether
currently existing or hereafter acquired or formed) of the Company who are not
salaried employees of the Company or any subsidiary of the Company and who are
not directors of the Company or the Bank and all advisory board members of the
Bank who are members of Regional or Community Bank Advisory Boards who are not
salaried employees of the Company or any subsidiary of the Company and who are
not directors of the Company or Bank (“Participant”) are eligible to participate
in the Plan. Participation shall commence on the first day of the month (but not
before January 1, 2002) following receipt by the Committee or its designee of an
irrevocable election to receive stock options in lieu of all retainers, if any,
of any kind, including bonuses, and all attendance fees to be earned on and
after such day and prior to January 1, 2007.
     6. Non-statutory Stock Options. All options granted under the Plan shall be
non-statutory stock options not intended to qualify as incentive stock options
under Section 422A of the Internal Revenue Code of 1986, as amended.
     7. Terms, Conditions, and Form of Options. Each option granted under the
Plan shall have the following terms and conditions and shall be evidenced by
appropriate documentation prescribed by the Committee or its designee (for all
purposes under the Plan, in the absence of an express designation by the
Committee, the Company’s Executive Vice President-Employee Services is deemed to
be the Committee’s designee):

1



--------------------------------------------------------------------------------



 



          (a) Option Grant Dates. Options shall be granted automatically on the
first business day of each January and July subsequent to the first day of
participation to each eligible Participant who is participating in the Plan.
          (b) Option Formula. The number of shares subject to option grant to an
eligible Participant shall be equal to the nearest whole number of shares
computed in accordance with the following formula:
    Number of shares = A/B, where

A   =   Retainer, if any, and attendance fees earned during the two consecutive
quarters preceding the option grant date. (For the initial grant, only retainer
and attendance fees earned on or subsequent to the first day of participation
shall be included in the computation.)

B   =   One half of the fair market value of one share of Company common stock
on the option grant date.

          (c) Option Price. The option price per share to be paid by the
Participant to the Company upon the exercise of the option shall be 50 percent
of the fair market value of a share on the option grant date. “Fair Market
Value” for purposes of the Plan shall be the mean between the high and low sales
prices at which shares of Company common stock were sold on the valuation day on
the New York Stock Exchange or, if there were no sales on that date, then on the
last day prior to the valuation day during which there were sales. In the event
that this method of valuation is not practicable, then the Committee in its
discretion shall establish the method by which fair market value shall be
determined.
          (d) Non-transferability. Each option granted under the Plan shall be
non-transferable other than by will or by the laws of descent and distribution,
subject to Section 7(k) hereof, and each option may be exercised during the
lifetime of the grantee only by him or her or by his or her guardian or legal
representative.
          (e) Option Term. Each option granted under the Plan shall be
exercisable only during a term commencing on the option grant date and ending
(unless the option shall have terminated earlier under other provisions of the
Plan) on the month and day in the 10th year following the year of grant
corresponding to the day before the month and day on which the option was
granted.
          (f) Exercise of Options. Options shall be exercised by delivering,
mailing or transmitting to the Committee or its designee: (1) A notice, in the
form, by the method, and at times prescribed by the Committee, specifying the
number of shares to be purchased; (2) A check or money order payable to the
Company for the full option price. In addition, in its sole discretion the
Committee may determine that it is an appropriate method of payment for grantees
to pay for any shares subject to an option by delivering a properly executed
exercise notice together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price (a “cashless exercise”). To facilitate the foregoing, the Company
may enter into agreements for coordinated procedures with one or more brokerage
firms. Upon receipt of such notice of exercise of a stock option and upon
payment of the option price by a method other than a cashless exercise, the
Company shall promptly deliver to the grantee a certificate or certificates for
the shares purchased, without charge to him or her for issue or transfer tax.
          (g) Postponements. The Committee may postpone any exercise of an
option for such period of time as the Committee in its discretion reasonably
believes necessary to prevent any acts or omissions that the Committee
reasonably believes will be or will result in the violation of any state or
federal law; and the Company shall not be obligated by virtue of any provision
of the Plan or the terms of any prior grant of an option to recognize the
exercise of an option or to sell or issue shares during the period of such
postponement. Any such postponement shall automatically extend the time within
which the option may be exercised, as follows: The exercise period shall be
extended for a period of time equal to the number of days of the postponement,
but in no event shall the exercise period be extended beyond the last day of the
postponement for more days than there were remaining in the option exercise
period on the first day of the postponement. Neither the Company nor Bank nor
any of the bank affiliates

2



--------------------------------------------------------------------------------



 



nor any of their directors or officers shall have any obligation or liability to
the grantee of an option or to a successor with respect to any shares as to
which the option shall lapse because of such postponement.
          (h) Certificates. The stock certificate or certificates to be
delivered under this Plan may, at the request of the grantee, be issued in his
or her name or, with the consent of the Company, the name of another person as
specified by the grantee.
          (j) Taxes. The Company may defer making payment or delivery of any
benefits under the Plan if any withholding tax is payable until the grantee
tenders the amount of the withholding tax due.
          (j) Exercise of Option on Termination as a Bank Director/Advisory
Board Member. If the grantee of an option shall cease, for a reason other than
his or her death, disability or retirement (defined for purposes hereof as any
termination, not caused by death or disability, after 10 years of service as a
bank director or advisory board member, as the case may be), to be a bank
director or advisory board member, as the case may be, the option shall
terminate one year after such termination, unless it terminates earlier under
other provisions of the Plan. If a person to whom an option has been granted
shall retire or become disabled, the option shall terminate three years after
the date of retirement or disability, unless it terminates earlier under the
Plan. Such exercise shall be subject to all applicable conditions and
restrictions prescribed in Section 7 hereof.
          (k) Exercise of Option After Death of Bank Director/Advisory Board
Member. If the grantee of an option shall die while serving as a bank director
or advisory board member, as the case may be, or within three months after
termination as a bank director or advisory board member, as the case may be, and
if the option was in effect at the time of his or her death, the option may,
until the expiration of three years from the date of death of the grantee or
until the earlier expiration of the term of the option, be exercised by the
successor of the deceased grantee. Such exercise shall be subject to all
applicable conditions and restrictions prescribed in Section 7 hereof.
“Successor” means the legal representative of the estate of a deceased grantee
or the person or persons who shall acquire the right to exercise an option by
bequest or inheritance or by reason of the death of the grantee.
     8. Limitation of Rights. No person shall have any rights as a shareholder
by virtue of a stock option granted to him or her except with respect to shares
actually issued to him or her, and issuance of shares shall confer no
retroactive right to dividends. Neither the Plan nor the grant of an option nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agreement or understanding, express or implied, that the Bank or the bank
affiliate, as applicable, will retain a bank director or advisory board member
for any period of time or for any particular compensation.
     9. Adjustment for Changes in Capitalization. Any increase in the number of
outstanding shares of common stock of the Company occurring through stock splits
or stock dividends after the adoption of the Plan shall be reflected
proportionately (1) in an increase in the aggregate number of shares then
available for the grant of options under the Plan, or becoming available through
the termination or forfeiture of options previously granted but unexercised and
(2) in the number subject to options then outstanding, and a proportionate
reduction shall be made in the per-share option price as to any outstanding
options or portions thereof not yet exercised. After any adjustment made
pursuant to this Section, the number of shares subject to each outstanding
option may be rounded down to the nearest whole number of shares or to the
nearest fraction of a whole share specified by the Committee, all as the
Committee may determine from time to time. The Committee may approve different
rounding methods for different tranches of options or for options of different
sizes within any single tranche. If changes in capitalization other than those
considered above shall occur, the Board of Directors shall make such adjustments
in the number and class of shares for which options may thereafter be granted,
in the number and class of shares remaining subject to options previously
granted, and in the per-share option price as the Board in its discretion may
consider appropriate, and all such adjustments shall be conclusive.
Notwithstanding any other provision of this Section, in the case of any stock
dividend paid or payable at a rate of 10% or less:

  (i)   The Company may implement any required adjustment of an option by either
of the following alternative methods applicable to that option, in lieu of the
method provided above.

3



--------------------------------------------------------------------------------



 



  (a)   The Company may defer making any formal adjustment to individual options
until such time as it is deemed administratively practicable and convenient. If
the Company expects a series of quarterly or other periodic stock dividends to
occur, the Company may make a single adjustment that would have the same
cumulative effect as having made adjustments for all such stock dividends,
except that the Company may make a single final rounding down adjustment for any
fractional shares rather than having to account for rounding at the time of each
such stock dividend.     (b)   Prior to making any such formal adjustment(s) to
such individual option or in lieu of making any such formal adjustment(s), the
Company may make one or more informal adjustments to such individual option at
the time that the holder exercises such option (in whole or in part) in
accordance with its original terms as if no adjustment had been made for any
such stock dividends. In that case, as soon as administratively practicable
thereafter, the Company shall issue to the option holder for no additional
consideration such whole number of additional shares to which the option holder
would have been entitled if formal adjustments to the holder’s option had been
made for each such stock dividend (except for a single final rounding down
adjustment for any fractional shares). In any case under this alternative:
(1) the Company may impose such limitations on the issuance of such additional
shares, including the forfeiture of such additional shares, if it is not
administratively practicable for the Company to issue such additional shares
after any exercise of a stock option within such period of time as may, in the
discretion of the Company, be appropriate to best preserve the status of such
options under Section 409A as Grandfathered Options or Excepted Options, as
hereinafter defined; and (2) if approved by the Committee, the Company may
withhold the issuance of additional shares in such amount as may be appropriate
to defray applicable withholding and other taxes with respect to the additional
shares or may make other arrangements to defray applicable withholding and other
taxes from other sources.

  (ii)   The Committee may delegate to the executive officer of the Company in
charge of human resources the task of establishing and implementing appropriate
policies, procedures, and methods to implement any such alternative adjustment
methods within parameters approved by the Committee.     (iii)   Regardless of
whether formal adjustments to individual options are deferred or whether only
informal adjustments are made to individual options, the number of shares
available for the issuance of options under the Plan shall be deemed to be
increased as if formal adjustments were made at the time of each such stock
dividend.     (iv)   Notwithstanding any provision herein to the contrary,
neither this section nor any policies or procedures adopted hereunder shall be
deemed to authorize any feature for the deferral of compensation other than the
deferral of recognition of income until the later of (a) the exercise or
disposition of the options under Treasury Regulation §1.83-7 or (b) the time any
shares acquired pursuant to the exercise of the options first become
substantially vested as defined in Treasury Regulation §1.83-3(b). In the event
of any partial exercise or disposition of an option or any partial vesting and
delivery of shares under an option, the foregoing provisions in this (iv) shall
be applied to the options in the same proportions.     (v)   For purposes of
this section, the term “Grandfathered Options” shall mean options that were both
issued and exercisable prior to January 1, 2005 and thus grandfathered from
being subject to Section 409A of the Internal Revenue Code, and the term
“Excepted Options” shall mean stock options with an exercise price which may
never be less than

4



--------------------------------------------------------------------------------



 



      the fair market value of the stock on the date of grant and thus qualify
for the exception in Treas. Reg. §1.409A-1(b)(5)(i)(A). It is not intended that
any adjustment will constitute either a material modification of a Grandfathered
Option within the meaning of Treasury Regulation §1.409A-6(a)(4) or a
modification of an Excepted Option within the meaning of Treasury Regulation
§1.409A-1(b)(5)(v). This section shall be interpreted in accordance with such
intention, and all policies and procedures adopted hereunder shall be in
accordance with such intention.

     10. Termination, Suspension or Modification of Plan. The Board of Directors
may at any time terminate, suspend or modify the Plan, except that the Board of
Directors shall not amend the Plan in violation of law. No termination,
suspension or modification of the Plan (which terms do not include the
postponement of the exercise of an option) shall adversely affect any right
acquired by any grantee, or by any successor of a grantee, under the terms of an
option granted before the date of such termination, suspension or modification,
unless such grantee or successor shall consent; but it shall be conclusively
presumed that any adjustment for changes in capitalization as provided in
Section 9 does not adversely affect any such right.
     11. Application of Proceeds. The proceeds received by the Company from the
sale of its shares under the Plan will be used for general corporate purposes.
     12. Governing Law. The Plan and all determinations thereunder shall be
governed by and construed in accordance with the laws of the State of Tennessee.

5